Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Holly Rudnick on 7/14/2022.

The claims have been amended as follows: 

1.	(Currently Amended) A method for wireless communication at a user equipment (UE) in a communication system supporting inter-cell mobility, the method comprising:
determining in the UE whether a source cell and a target cell each have at least one bandwidth part (BWP) within a same bandwidth range; and  
switching from the source cell to the target cell when the UE determines that the source cell and the target cell each have the at least one BWP within the same bandwidth range, 
the switching from the source cell to the target cell comprising selecting a first configuration or a second configuration based on whether the BWPs are determined to be substantially within or identical to a same bandwidth, or partially overlapping or non-overlapping in a bandwidth within a same intra-frequency bandwidth range, 
wherein the selection of the first or second configuration is determined by at least one of the UE or a RAN entity in the communication system.

2.	(Currently Amended) The method of claim 1, wherein the switching from the source cell to the target cell further comprises:
	switching from the source cell to the target cell when at least one of a first active downlink (DL) or a first active uplink (UL) BWP of the target cell is substantially within or equal to a second active DL or a second active UL BWP of the source cell.

3.	(Currently Amended) The method of claim 1, wherein the switching from the source cell to the target cell further comprises: 
	switching from the source cell to the target cell when at least one of a first active DL or a first active UL BWP of the target cell is partially overlapped or is non-overlapped with a second active DL or a second active UL BWP of the source cell and within a same intra-frequency bandwidth range.

4.	(Cancelled) 

5.	(Currently Amended) The method of claim 1, wherein the selecting the first configuration or the second configuration comprises receiving an indication of the selection from the RAN entity through the use of one of a radio resource control (RRC) signal, at least one MAC control element (MAC-CE), or at least one downlink control information (DCI).

6.	(Cancelled) 

7.	(Currently Amended) The method of claim 1, wherein the switching from the source cell to the target cell further comprises:
	switching from the source cell to the target cell when the source cell and the target cell do not have any shared BWPs or shared frequency bandwidth range.

[Option 2]
8.	(Original) The method of claim1, further comprising:
	determining whether the source cell and the target cell each have a bandwidth part (BWP) within at least one of a same intra-frequency bandwidth range or a same inter-frequency bandwidth range; and
	allowing switching from the source cell to the target cell when the source cell and the target cell each have the at least one BWP within either the same intra-frequency bandwidth range or the same inter-frequency bandwidth range.

9.	(Cancelled) 

10.	(Original) The method of claim 1, wherein the switching from the source cell to the target cell comprises switching from the source cell to the target cell under the control of at least one of a layer 1 (L1) control or a layer 2 (L2) control.

11.	(Original) The method of claim 10, wherein the L1 control comprises downlink control information (DCI) and the L2 control comprises at least one MAC control element (MAC-CE).

12.	(Original) The method of claim 10, wherein the communication system is operable according to at least one of:
	a first mode wherein the L1 or L2 layers are configured to be used to select a remote radio head (RRH) or an SSB ID corresponding to the RRH that is assigned for serving the UE;
	a second mode wherein the L1 or L2 layers are configured to be used to select a remote radio head (RRH) or a PCI corresponding to the RRH, or an SSB that is assigned for serving the UE; or
	a third mode wherein the L1 or L2 layers are configured to be used to select a serving cell or a serving cell ID corresponding to the serving cell that is assigned for serving the UE.

13.	(Original) The method of claim 1, wherein the source and target cells are identified by at least one of physical cell IDs (PCIs), serving cell IDs, or remote radio heads (RRHs) having corresponding synchronization signal block (SSB) IDs.

14.	(Currently Amended) A user equipment (UE) configured for wireless communication, comprising:
a processor; 
a transceiver communicatively coupled to the processor; and
a memory communicatively coupled to the processor,
wherein the processor and the memory are configured to:
	determine in the UE whether a source cell and a target cell in a wireless communication system each have at least one bandwidth part (BWP) within a same intra-frequency bandwidth range; [[ and ]]
	switch from the source cell to the target cell when the UE determines that the source cell and the target cell each have the at least one BWP within the same intra-frequency bandwidth range; and 
select a first configuration or a second configuration based on whether the BWPs are determined to be substantially within or identical to a same bandwidth, or partially overlapping or non-overlapping in a bandwidth within a same intra-frequency bandwidth range, wherein the selection of the first or second configuration is determined by at least one of the UE or a RAN entity in the communication system.

15.	(Original) The UE of claim 14, wherein the processor and the memory are further configured to:
switch the UE from the source cell to the target cell when at least one of a first active downlink (DL) or a first active uplink (UL) BWP of the target cell is substantially within or equal to a second active DL or a second active UL BWP of the source cell.

16.	(Original) The UE of claim 14, wherein the processor and the memory are further configured to:
	switch the UE from the source cell to the target cell when at least one of a first active DL or a first active UL BWP of the target cell is partially overlapped or is non-overlapped with a second active DL or a second active UL BWP of the source cell and within the same intra-frequency bandwidth range.

17.	(Cancelled) 

18.	(Original) The UE of claim 14, wherein the processor and the memory are further configured to select the first configuration or the second configuration by receiving selection information from the RAN entity through the use of one of a radio resource control (RRC) signal, at least one MAC control element (MAC-CE), or downlink control information (DCI).

19.	(Original) The UE of claim 18, wherein the processor and the memory are further configured to switch from the source cell to the target cell under the control of at least one of a layer 1 (L1) control or a layer 2 (L2) control from the RAN entity.

20.	(Original) The UE of claim 19, wherein the L1 control comprises downlink control information (DCI) and the L2 control comprises at least one MAC control element (MAC-CE).

21.	(Original) The UE of claim 19, wherein the processor and the memory are configured to operate according to at least one of:
	a first mode wherein the L1 or L2 layers are configured to be used to select a remote radio head (RRH) or an SSB ID corresponding to the RRH that is assigned for serving the UE;
	a second mode wherein the L1 or L2 layers are configured to be used to select a remote radio head (RRH) or a PCI corresponding to the RRH, or an SSB that is assigned for serving the UE; or
	a third mode wherein the L1 or L2 layers are configured to be used to select a serving cell or a serving cell ID corresponding to the serving cell that is assigned for serving the UE.

22.	(Previously Presented) A method for wireless communication at a radio access network (RAN) entity in a wireless communication system, the method comprising:
	configuring the RAN entity for communication with a user equipment (UE) in the wireless communication system to:
		(1) allow the UE to switch from a source cell to a target cell when at least one of a first active downlink (DL) or a first uplink (UL) bandwidth part (BWP) of the target cell is substantially within or equal to a second active DL or a second active UL BWP of the source cell according to a first configuration, or
		(2) allow the UE to switch from the source cell to the target cell when at least one of the first active DL or the first active UL BWP of the target cell is partially overlapped or non-overlapped with the second active DL or the second UL BWP of the source cell and within a same bandwidth range according to a second configuration;
	selecting one of the first or second configuration for the UE based on whether the first and second active DL or UL bandwidth parts of the target and source cells are determined to be substantially within or identical in bandwidth, or to be partially overlapped or non-overlapped in bandwidth range; and
	transmitting the selection of the first or second configuration to the UE using radio resource control (RRC) signaling.

23.	(Previously Presented) The method of claim 22, wherein the selection is also transmitted to the UE using at least one MAC control element (MAC-CE) or downlink control information (DCI). 

24.	(Original) The method of claim 22, wherein the RAN entity is configured to send at least one of a layer 1 (L1) control or a layer 2 (L2) control to the UE for configuring the UE for switching between the source cell and the target cell.

25.	(Original) The method of claim 24, wherein the L1 control comprises downlink control information (DCI).

26.	(Original) The method of claim 24, wherein the L2 control comprises at least one MAC control element (MAC-CE).

27.	(Previously Presented) A radio access network (RAN) entity configured for wireless communication, comprising:
	a processor;
	a transceiver communicatively coupled to the processor; and
	a memory coupled to the processor,
	wherein the processor and the memory are configured to:
		configure the RAN entity for communication with a user equipment (UE) in the wireless communication system to:
			(1) allow the UE to switch from a source cell to a target cell when at least one of an active downlink (DL) or an uplink (UL) bandwidth part (BWP) of the target cell is substantially within or equal to an active DL or UL BWP of the source cell according to a first configuration, or
			(2) allow the UE to switch from the source cell to the target cell when at least one of the first active DL or the first active UL BWP of the target cell is partially overlapped or non-overlapped with a second active DL or a second active UL BWP of the source cell and within a same bandwidth range according to a second configuration;
		select one of the first or second configuration for the UE based on whether the first and second active DL or UL bandwidth parts of the target and source cells are determined to be substantially within or identical in bandwidth, or to be partially overlapped or non-overlapped in bandwidth; and 
		transmit the selection of the first or second configuration to the UE via the transceiver using radio resource control (RRC) signaling.

28.	(Previously Presented) The RAN entity of claim 27, wherein the processor and memory are further configured to transmit the selection to the UE via the transceiver using at least one of MAC control element (MAC-CE) or downlink control information (DCI).

29.	(Original) The RAN entity of claim 27, wherein the processor and memory are further configured to send at least one of a layer 1 (L1) control or a layer 2 (L2) control to the UE for configuring the UE for switching between the source cell and the target cell.

30.	(Original) The RAN entity of claim 29, wherein the L1 control comprises downlink control information (DCI) and the L2 control comprises at least one MAC control element (MAC-CE).

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 14 the prior art of record, specifically (US-20200288337) teaches:

A method for wireless communication at a user equipment (UE) in a communication system supporting inter-cell mobility, the method comprising:
determining in the UE whether a source cell and a target cell each have at least one bandwidth part (BWP) within a same bandwidth range; (paragraphs 110-113).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
switching from the source cell to the target cell when the UE determines that the source cell and the target cell each have the at least one BWP within the same bandwidth range, 
the switching from the source cell to the target cell comprising selecting a first configuration or a second configuration based on whether the BWPs are determined to be substantially within or identical to a same bandwidth, or partially overlapping or non-overlapping in a bandwidth within a same intra-frequency bandwidth range, 
wherein the selection of the first or second configuration is determined by at least one of the UE or a RAN entity in the communication system. 

Regarding independent claims 22, 27 the prior art of record, specifically (US-20200288337) teaches:

A method for wireless communication at a radio access network (RAN) entity in a wireless communication system, the method comprising:
	configuring the RAN entity for communication with a user equipment (UE) in the wireless communication system to: (paragraphs 110-113).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
(1) allow the UE to switch from a source cell to a target cell when at least one of a first active downlink (DL) or a first uplink (UL) bandwidth part (BWP) of the target cell is substantially within or equal to a second active DL or a second active UL BWP of the source cell according to a first configuration, or
		(2) allow the UE to switch from the source cell to the target cell when at least one of the first active DL or the first active UL BWP of the target cell is partially overlapped or non-overlapped with the second active DL or the second UL BWP of the source cell and within a same bandwidth range according to a second configuration;
	selecting one of the first or second configuration for the UE based on whether the first and second active DL or UL bandwidth parts of the target and source cells are determined to be substantially within or identical in bandwidth, or to be partially overlapped or non-overlapped in bandwidth range; and
	transmitting the selection of the first or second configuration to the UE using radio resource control (RRC) signalling.
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-3, 5, 7-8, 10-16, 18-30 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Abinader, Fuad, et al. "Impact of bandwidth part (BWP) switching on 5G NR system performance." 2019 IEEE 2nd 5G World Forum (5GWF). IEEE, 2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641